Citation Nr: 0910183	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-24 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hands 
cold weather injury residuals, to include arthritis.

2.  Entitlement to service connection for bilateral feet cold 
weather injury residuals, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a Veteran who had active duty 
service from July 1953 to June 1955, including service in 
Korea. 

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in November 2007 and again in June 2008.  The 
Veteran testified at a Board hearing at the RO (Travel Board) 
in September 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issues before the Board are entitlement to service 
connection for bilateral hands and bilateral feet cold 
weather injury residuals, to include arthritis.

It is noted that the Board had remanded these issues on June 
2008 for a VA examination to determine the etiology of the 
Veteran's cold weather injury residuals, to include 
arthritis.  As noted by the Veteran's representative in a 
March 2009 statement, the VA examiner was instructed to 
assume for the sake of argument that the Veteran was exposed 
to cold weather during his service in Korea; instead, the VA 
examiner's diagnosis and opinion were based in large part on 
the probability that the Veteran was not exposed to cold 
weather.  It appears that the practicing nurse who conducted 
the examination offered the results of her independent 
research into the likelihood of cold exposure in Korea during 
the time period in question.  However, as pointed out by the 
Veteran's representative, the Board directed the examiner to 
assume for the sake of argument that the Veteran was exposed 
to cold during his Korean service. 

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  Here, it appears to the Board 
that the VA examiner did not assume that the Veteran was 
exposed to cold weather when she had rendered her opinion in 
August 2008.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be scheduled for 
an appropriate VA cold injury examination 
by a medical doctor to ascertain whether 
the veteran suffers from any residuals of 
cold injury to the hands and/or feet, to 
include any arthritis.  It is imperative 
that the claims file be reviewed in 
connection with the examination.  The 
examiner should assume for the sake of 
argument that the veteran was exposed to 
cold during his Korean service and the 
examiner should clearly respond to the 
following questions:

     a)  Please indicate whether there 
any current residuals of cold injury to 
the hands and/or feet (neurological, 
circulatory, and/or arthritic)?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any arthritis of the hands and/or 
feet is causally related to cold exposure 
during the veteran's Korean service?

     c)  Please expressly address your 
reasons for agreeing or disagreeing with 
the medical opinions of record by Gerard 
Oghlakian, M.D. and Ravi V. Krishnan, 
M.D.

2.  After completion of the above, the RO 
should review the VA examination report 
and opinion.  If the directions set forth 
in the above paragraph number 1 have not 
been followed, then the RO should return 
the file to the VA examiner for 
compliance.  

3.  The RO should then review the 
expanded record and determine if the 
claims can be granted.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



